EXHIBIT SECTION 1350 CERTIFICATION In connection with the Quarterly Report of BioPharm Asia, Inc (the"Company") on Form 10-Q/A for the quarter ended June 30, 2009, as filed with theSecurities and Exchange Commission on the date hereof (the "Report"), I, Yunlu Yin, President and Chief Executive Officer of the Company, certify, pursuant to18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-OxleyAct of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in allmaterial respects, the financial condition and results of operations of theCompany. BioPharm Asia, Inc. Dated: October 8, 2009 By: /s/Yunlu Yin Yunlu Yin President and Chief Executive Officer
